     Case 1:21-cr-00040-RJJ ECF No. 4, PageID.33 Filed 03/01/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,

v.                                                  No. 1:21-cr-00040-RJJ

CHRISTOPHER ALLAN BODEN, a/k/a
“Captain,”
LEESA BETH VOGT, a/k/a “Lis Bokt,”
a/k/a “Moose,” and
DANIEL REYNOLD DEJAGER, a/k/a
“Daniel Reynold,” a/k/a “Daniel Miester,”
a/k/a “Dainichi,”
                                                    Government’s Initial Pretrial Conference
                     Defendants.                    Summary Statement
                                             /

I.     DISCOVERY

A.     Statements of Defendant

       1.     Oral Statements [Rule 16(a)(1)(A)]

       ☐      There are no written records of oral statements or other oral statements as defined
              in Rule 16(a)(1)(A).
       ☒      There are the following written records of oral statements:

              Boden: 12/21/2018
              Vogt: 12/21/2018
              DeJager: 3/12/2020, 8/20/2020

              the substance of which
              ☐ has been disclosed to defense counsel.
              ☒ will be disclosed to defense counsel within fourteen days of the arraignment.

       2.     Written or Recorded Statements [Rule 16(a)(1)(B)]

       ☐      There are no written or recorded statements or grand jury testimony of defendant.
       ☒      There are the following written or recorded statements or grand jury testimony:

              Boden: 5/9/2018, 10/10/2018, 10/12/2018, 11/28/2018 (x2), 11/29/2018,
              11/30/2018, 12/7/2018, 12/21/2018 (x2), 12/22/2018
     Case 1:21-cr-00040-RJJ ECF No. 4, PageID.34 Filed 03/01/21 Page 2 of 3




              DeJager: 10/12/2018, 12/7/2018

              All written or recorded statements
              ☐ have been disclosed to defense counsel.
              ☒ will be disclosed to defense counsel within fourteen days of the arraignment.

B.     Defendant’s Prior Record [Rule 16(a)(1)(D)]

☒      The government has made due inquiry and is not aware of any prior criminal record for
       Vogt and DeJager.
☒      The government will disclose Boden’s prior criminal history within fourteen days of
       arraignment.
☐      The government is now making inquiry into defendant’s prior criminal history.
       The results will be disclosed to defense counsel upon receipt.

C.     Documents and Tangible Objects [Rule 16(a)(1)(E)]

☐      The government has no documents, tangible objects, or physical evidence required to be
       disclosed.
☒      The government has the following documents, tangible objects, and physical evidence:
       ☐ Controlled Substances:
       ☐ Drug Paraphernalia:
       ☒ Records: Bank and credit union records, virtual currency records, other financial
       records, Facebook records, business records, identification documents, tax records
       ☐ Drug Records:
       ☐ Firearms:
       ☐ Inventory (attached)
       ☒ Other: Electronic media, contents of the electronic media, and extraction reports
       related to subsets of that media, cash, virtual currency, photographs, videos, and other
       items as stated in the reports to be produced

☒      The government voluntarily notifies the defendant of the following search warrants
       issued and the warrant returns:
       ☐ State:
       ☒ Federal: 18-mj-434, 19-mj-284

☐      They have been made available for inspection and copying by defense counsel.
☒      Defense counsel should make arrangements with Special Agent Josh Reinsch, HSI or the
       undersigned AUSA.




                                               2
       Case 1:21-cr-00040-RJJ ECF No. 4, PageID.35 Filed 03/01/21 Page 3 of 3




D.       Reports of Examinations and Tests [Rule 16(a)(1)(F)]

☐        The government has no reports of examinations or tests required to be disclosed by Rule
         16.
☒        The government has or expects to have reports of the following examinations and tests:
         ☐ Drug Analysis     ☐ Handwriting                  ☐ Fingerprints
         ☐ DNA               ☐ Firearms/Nexus               ☐ Gun Operability
         ☒ Computer Forensics                               ☒ Other: Virtual Currency

E.       Reciprocal Discovery

☒        The government seeks reciprocal discovery.

F.       Notice Under FRE 404(b)

☒      The government does not presently intend to introduce 404(b) evidence.
☐      The government does presently intend to introduce the following 404(b) evidence:
☒      The government will provide pretrial notice of any 404(b) evidence by the final pretrial
conference.

G.       Other Discovery Matters: The government seeks a protective order in this case.

II. TRIAL

         A.     The government requests a ☒ jury ☐ non-jury trial.
         B.     Length of trial excluding jury selection is estimated at   15 days.

III.     MISCELLANEOUS

☐       This case may be appropriate for expedited resolution.
☒       The government is unaware at this time of any known conflict with defendant’s
representation by counsel. The United States will immediately advise counsel if any such
conflict becomes known.
☐       The government is aware of the following potential conflict(s):
☒       Government’s plea negotiation policy: No concessions within 2 weeks of the final pretrial
conference.


Dated: March 1, 2021                                  /s/ Justin M. Presant
                                                      Assistant United States Attorney



                                                 3
